Por cuanto, el único error que señala el apelante en su alegato *1007es el cometido a su juicio por la corte al apreciar la prueba conclu-yendo que era suficiente para demostrar que el acusado tenía a la venta leche de vaca adulterada y no forma parte de los autos la transcripción de la evidencia; y
Por CUANTO, examinado el legajo de la sentencia no se advierte que se baya cometido error fundamental alguno;
PoR tanto, se declara sin lugar el recurso y se confirma la sen-tencia apelada que dictó la Corte de Distrito de Humacao el 13 de junio de 1932.